— Action for a separation by plaintiff wife. Judgment in favor of defendant, insofar as appealed from, reversed on the law and the facts, with costs, and a new trial granted. The uncontradicted evidence is that the husband’s mother, with whom the parties resided, conducted herself in a manner that made a continuance of the wife in the household intolerable. The husband refused to provide quarters free from this condition, and the wife left the household. The plaintiff’s proof, if credited, established prima facie a cause of action under section 1161 of the Civil Practice Act. The proof established constructive desertion, and neglect by the husband to provide proper support for the wife, which included a tolerable place of habitation. A new trial is imperative in the interests of justice, at which time the husband may adduce proof to meet plaintiff’s case, if he be so advised. Resettled order, which provides for the payment of alimony pendente lite, affirmed, without costs. Lewis, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.